DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 14 December 2021.  Claims 1-6, 8-16, and 18-20 are pending.  Please note that the examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Response to Arguments
Applicant’s amendments and arguments are sufficient to overcome the prior rejections of record under 35 USC 112.  Such rejections are withdrawn.
Applicant's further arguments filed 14 December 2021 with respect to the prior 35 USC 103 rejections have been fully considered but they are not persuasive. The instant amendment incorporates the limitations of dependent claims 7 and 17 into independent claims 1 and 11, respectively.  Specifically, independent claims 1 and 11 now recite “said augmentation data associates said at least one overlay object with said at least one displayed object”, or similar.  Applicant argues that Zhu (US 5,577,188) and Bray (US 2009/0106674) fail to disclose such a limitation.  The examiner respectfully disagrees.
As cited in the prior Office action, Zhu discloses a virtual screen overlay which may be used to annotate over static images or active application programs.  Zhu utilizes distinct layers to construct the overlay, as seen in Figs. 1A, 1B, and 3.  Fig. 1A illustrates an application layer, an annotation layer, and a pointer objects layer, while Fig. 3 details the storage of the object within each layer.  The previously cited portions of Zhu, namely col. 5, lines 44-30 disclose an annotation object that includes data representative of an annotation object type (highlights, boxes, circles, lines, etc.), as well as the coordinates of mouse movement used to create “the desired annotation, shape or size” (see col. 5, lines 50-58).  The examiner contends that the static images or active applications programs being annotated over are analogous to the claimed “at least one displayed object”; the displayed annotations (highlights, boxes, circles, lines, etc.) are analogous to the claimed “at least one overlay object”; and that the coordinates recorded to reproduce the annotation at a particular location, shape, and size are analogous to the claimed “augmentation data”, which “associates said at least one overlay object with said at least one displayed object”, as the stored coordinates allow the annotation to be overlaid at the proper location, shape, and size with respect to a displayed object.  
Applicant argues on page 10 of the remarks with respect to Zhu that “there is no discloseing that if the word ‘Lezy’ is moved to another position on its layer that any object of an overlay layer would be redrawn in a new position”.  The examiner contends that Applicant is arguing features that are not claimed.  The language of claims 1 and 11 requires augmentation data that “associates” (or similar) at least one overlay object with at least one displayed object.  The term “associates” does not explicitly define or infer that moving display objects to a new position would subsequently redraw the overlay layer at the new position, as argued.  As a result, Applicant’s argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu (US Patent 5,577,188) in view of Bray et al. (US Publication 2009/0106674 A1, hereinafter Bray).

	Regarding claim 1, Zhu discloses a computing device including at least one hardware processor and memory storing computer instructions ([Col 8 47-48] “display memory”) that, when executed by said hardware processor, ([Col 2 5-6] “computer hardware”) cause said computing device to perform corresponding operations, said computer instructions comprising: 
an overlay component including a subset of said computer instructions configured to communicate with a window manager configured to provide a graphical user interface to a user ([abstract] “(“When the overlay program has control, a screen-size, transparent window is created and annotations are created in this window. This transparent window allows the user to see the application programs on the screen”), said graphical user interface displaying data of a first application ([Col 2 4-7] “a spreadsheet program, or other types of program, the application program interacts with the computer hardware to display information on the computer screen to the user”, “[Col 7 17-20] an application program such as a spread sheet program can be running a mortgage calculation and users can point to cells or annotate areas of the spread sheet for modifications or insertions”, [abstract] “Thus, when creating annotations on this window, a visual perception is created that the annotations are on the images displayed by the application programs. When the user finishes annotating, the user can switch back to the active application programs with the option to hide the annotations or to display the annotations over the active application programs”);
register with said window manager to receive events corresponding to changes to said graphical user interface ([Col 8 28-29] “the overlay program first sets a flag in the dynamic link library”, [Col 10 12-27] “The windows system with its calls redirected, instead of calling the display driver, now calls the virtual display driver 130. The virtual display driver now having program control calls the display driver to write the updates to the screen 134. Then, the virtual display driver checks if the overlay program is doing the screen updates by checking a flag in the dynamic link library. If the flag is set to "off" which indicates that the overlay program is doing the screen updates, the overlay program must be redrawing the annotations to the screen and there is no need for the virtual display driver to store coordinates of the screen updates to the dynamic link library. If the flag is set to "on" which indicates that the overlay program is not doing the screen updates, the virtual display driver stores the coordinates of the screen updates to the dynamic link library 136”);
visible data including at least one displayed object (annotations may be displayed over static images or active application programs.  Zhu discloses that “users can point to cells or annotate areas of the spread sheet for modifications or insertions, at [col. 7, lines 17-20]); 
provide an overlay window to said window manager, said overlay window being configured to overlay said visible data of said first application with overlay elements of said overlay window ([abstract] “a screen-size, transparent window is created and annotations are created in this window”, [abstract] “When the user finishes annotating, the user can switch back to the active application programs with the option to hide the annotations or to display the annotations over the active application programs”) said overlay elements including at least one overlay object (Zhu [Col 5 44-50] “The user may create annotation objects by first selecting the annotation object type (or use the default annotation object type) to annotate over the image. Annotation object types include highlights, boxes, circles, lines, arrows, text input, and etc”) corresponding to said displayed object, (Zhu [Col 7 14-24] “the user starts the overlay program and one or more application programs, and annotations can be made on the screen displayed and controlled by the application programs. In this situation, an application program such as a spread sheet program can be running a mortgage calculation and users can point to cells or annotate areas of the spread sheet for modifications or insertions”);
responsive to receiving an event indicative of a change in said visible data of said first application, (the applicant is claiming *responsive* which can be interpreted as using the change at a later time, the “change” can be Zhu [Col 7 21-22] “modifications can be immediately inserted into the spread sheet program”) provide a second overlay window configured to accommodate said change in said visible data (a *second window* can be a new overlay transparent window overlaying the new data, as discussed above in Zhu [abstract], a transparent overlay window); and
an engine component including a second subset of said computer instructions configured to provide a particular interface mechanism to said graphical user interface for collecting augmentation data corresponding to said first application ([abstract] “a screen-size, transparent window is created and annotations are created in this window”, thus, annotations augments are created in an overlay window);
store said augmentation data in association with said data of said first application, and generate said overlay window with said overlay elements derived from said augmentation data (annotation augment data includes object type, location, and layer, [Col 5 44-50] “The user may create annotation objects by first selecting the annotation object type (or use the default annotation object type) to annotate over the image. Annotation object types include highlights, boxes, circles, lines, arrows, text input, and etc. Selection of annotation object type is made by the user clicking on the icon representing the desired annotation object type”, [Col 5 56-60] “When the mouse button is clicked and held down, the coordinates of the mouse movement is recorded until the mouse button is released. This recorded information represents the annotation object and is stored in the proper storage location”, [Col 5 61-61] “Every object is assigned to a layer according to its type”);
wherein said overlay component and said engine component are both included in a second application, said first application said second application being separate applications (Zhu [Col 3 2-11] discloses “In the case of annotating over application programs in a structured system environment such as windows-type system, after starting application programs and the overlay program, the user can switch back and forth between the application programs and the overlay program. When the overlay program has control, a screen-size, transparent window is created and objects are created in this window. This transparent window will allow the user to see the application programs on the screen. …. Zhu [Col 3 2-11] “The transparent window is preferrable in order to allow the user full access and interaction with the underlying windows system and in interacting with the underlying computer software and hardware, just like any other application programs. When the user finishes the annotation, the user can switch back to the application programs with the option to hide the annotations or to display the annotations over the live application programs”. Thus, Zhu discloses a separate overlay program with an overlay and data annotation collection); and
said augmentation data associates said at least one overlay object with said at least one displayed object (the static images or active applications programs being annotated over are analogous to the claimed “at least one displayed object”; the displayed annotations (highlights, boxes, circles, lines, etc.) are analogous to the claimed “at least one overlay object”; and that the coordinates recorded to reproduce the annotation at a particular location, shape, and size are analogous to the claimed “augmentation data”, which “associates said at least one overlay object with said at least one displayed object”, as the stored coordinates allow the annotation to be overlaid at the proper location, shape, and size with respect to a displayed object).
	Zhu fails to explicitly disclose the limitations register with said first application to receive from said first application events corresponding to visible data of said first application, said visible data including at least one displayed object.  However, Bray is analogous art of a user interface overlay [0105]. Bray Fig 22A shows resize icon item 3005 on a main application window. Bray [0105] “The following figures show examples of previews or other representations which are resizeable or zoomable or scrollable or pageable through. FIG. 22A shows an example of a preview 3001 displayed on a display device, either within a search result window or as an overlay on the window”. Bray [0105] “The preview 3001 is scrollable and resizeable; it may be scrolled using any one of the scroll controls 3002, 3003 and/or 3004. It may be resized using the resize control 3005”. Thus, Bray discloses how an overlay is registered with a main application window to receive and respond to a resize event. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the overlay user interface of Zhu with the overlay user interface of Bray, so a user has tools to control the layout, the sizing, the selection, and the scrolling of the overlay to provide for easier manipulation of overlays [Bray Fig 22b, 0105].

	Regarding claim 2, Zhu and Bray disclose said change in said visible data of said first application includes a change in a location of said displayed object with respect to said graphical user interface from a first displayed location to a second displayed location (Bray [0012] “The window may include various user interface objects which allow a user to close, minimize, maximize, resize, or move the window”, thus, the application window can be minimized, maximized, or resized which changes location of objects on the application window, as discussed above in Zhu [abstract], a screen-size transparent overlay window, thus, based on a maximize on an application window, then the overlay window is resized to full screen);
a first location of said overlay object in said overlay window corresponds to said first displayed location of said displayed object; and a second location of said overlay object in said second overlay window corresponds to said second displayed location of said displayed object (as discussed above, Bray [Fig 22a, 0105] the overlay can be resized which changes locations of objects on the overlay).

	Regarding claim 3, Zhu and Bray disclose said overlay component registers with said window manager (as discussed above, Zhu discloses the overlay component registering a Windows DLL file to receive updates, Zhu [Col 8 8 28-29] “the overlay program first sets a flag in the dynamic link library”, Zhu [Col 10 12-27] “The windows system with its calls redirected, instead of calling the display driver, now calls the virtual display driver 130. The virtual display driver now having program control calls the display driver to write the updates to the screen 134. Then, the virtual display driver checks if the overlay program is doing the screen updates by checking a flag in the dynamic link library. If the flag is set to "off" which indicates that the overlay program is doing the screen updates, the overlay program must be redrawing the annotations to the screen and there is no need for the virtual display driver to store coordinates of the screen updates to the dynamic link library. If the flag is set to "on" which indicates that the overlay program is not doing the screen updates, the virtual display driver stores the coordinates of the screen updates to the dynamic link library 136”) and said first application during an initialization routine occurring prior to said overlay component providing said overlay window (as discussed above in Zhu [Col 10 12-27], when the overlay is not active, then the DLL flag is set to “on” which indicates that the overlay program is not doing the screen updates, and the DLL stores the screen update information, so the overlay is registered with the Windows DLL file prior to being activated).

	Regarding claim 4, Zhu and Bray disclose said graphical user interface includes at least one window corresponding to said first application (Zhu [abstract] “(“When the overlay program has control, a screen-size, transparent window is created and annotations are created in this window. This transparent window allows the user to see the application programs on the screen”);
said visible data of said first application constitutes a first layer of said at least one window (Zhu [Col 7 16-26] “an application program such as a spread sheet program can be running a mortgage calculation and users can point to cells or annotate areas of the spread sheet for modifications or insertions. Suggestions for modifications can be immediately inserted into the spread sheet program, and the spread sheet program can recalculate the mortgage calculation with the new information and display the new results for everyone to consider. If results are not favorable, there can be another round of discussion for modification to the spread sheet”); and
said overlay window constitutes a second layer of said at least one window (as discussed above in Zhu [abstract] the overlay window overlays the application window).

	Regarding claim 5, Zhu and Bray disclose said second layer of said at least one window includes said at least one overlay object and said particular interface mechanism; said graphical user interface receives input from said user (Zhu [abstract] “a screen-size, transparent window is created and annotations are created in this window”, [Zhu abstract] “When the user finishes annotating, the user can switch back to the active application programs with the option to hide the annotations or to display the annotations over the active application programs”);
if said user input is directed toward said second layer, said graphical user interface provides said user input to said engine component; and if said user input is directed toward said first layer, said graphical user interface provides said user input to said first application (Zhu [abstract] “allowing the user to switch back and forth between the active application programs and the overlay program”).

Regarding claim 6, Zhu and Bray disclose said augmentation data is collected based at least in part on said user input (annotation augment data includes user selected object type, user selected location, and determined layer, [Zhu Col 5 44-50] “The user may create annotation objects by first selecting the annotation object type (or use the default annotation object type) to annotate over the image. Annotation object types include highlights, boxes, circles, lines, arrows, text input, and etc. Selection of annotation object type is made by the user clicking on the icon representing the desired annotation object type”, [Zhu Col 5 56-60] “When the mouse button is clicked and held down, the coordinates of the mouse movement is recorded until the mouse button is released. This recorded information represents the annotation object and is stored in the proper storage location”, [Zhu Col 5 61-61] “Every object is assigned to a layer according to its type”).

	Regarding claim 8, Zhu and Bray disclose said at least one overlay object has a first position in said overlay window (Zhu [Col 5 56-60] “When the mouse button is clicked and held down, the coordinates of the mouse movement is recorded until the mouse button is released. This recorded information represents the annotation object and is stored in the proper storage location”);
said at least one overlay object has a second position in said second overlay window (Zhu [Col 9 51-63] “The user may switch back to the live application mode to work with the application programs and return the application sharing program to the background 126 by clicking on an icon or by using the same hot-key-sequence. At this time, the transparent window is closed, annotation objects are redrawn on the application programs, and program control returns to the application programs. The user may again use the application programs to make the necessary modification to the documents in the application programs. If the user again switches from the application program to the overlay program, the screen-size, transparent window is again created and all the annotation objects are placed on this window for modification”); and
a relative location of said at least one overlay object relative to said at least one displayed object is the same in said overlay window and said second overlay window (as discussed above in Zhu [Col 9 51-63] the second window is a recreation of the first closed window, so the annotations will be in the same location).

Regarding claim 9, Zhu and Bray disclose said first application stores data of the first application in a first file system object; and said engine component stores said augmentation data in a second file system object separate from said first file system object (Fig 3 shows individually storing objects in a linked list, Zhu [Col 4 3-5] “FIG. 3 illustrates an example of using link lists to store images and objects”).

Regarding claim 10, Zhu and Bray disclose prior to providing said second overlay window said overlay component determines that said change in said visible data of said first application necessitates said second overlay window (Bray Fig 22b item 3015, 3013, 3017 show application navigation buttons to load a new overlay, [0105] “The view shown in FIG. 22B of the preview 3010 shows only one document and another document can be selected for viewing using interface controls 3015, 3013, and 3017”, [0105] “preview 3001 displayed on a display device, either within a search result window or as an overlay on the window”).

Claim 11 is similar in scope to claim 1 and is rejected under similar rationale. Further, Zhu and Bray disclose said overlay window, said overlay elements, said overlay object said second overlay window, said particular interface mechanism (Zhu Col 5 44-50] “The user may create annotation objects”, Zhu [abstract]  “user to switch back and forth between the active application programs and the overlay program”, Zhu [Col 5 44-50] “The user may create annotation objects by first selecting the annotation object type (or use the default annotation object type) to annotate over the image. Annotation object types include highlights, boxes, circles, lines, arrows, text input, and etc”), and said augmentation data comprising a second application, said first application and said second application being separate applications (Zhu [Col 3 2-11] discloses “In the case of annotating over application programs in a structured system environment such as windows-type system, after starting application programs and the overlay program, the user can switch back and forth between the application programs and the overlay program. When the overlay program has control, a screen-size, transparent window is created and objects are created in this window. This transparent window will allow the user to see the application programs on the screen. …. Zhu [Col 3 2-11] “The transparent window is preferrable in order to allow the user full access and interaction with the underlying windows system and in interacting with the underlying computer software and hardware, just like any other application programs. When the user finishes the annotation, the user can switch back to the application programs with the option to hide the annotations or to display the annotations over the live application programs”. Thus, Zhu discloses a separate overlay program with an overlay and data annotation collection).

Claims 12-16 and 18-20 are similar in scope to claims 2-6 and 8-10, respectively, and are rejected under similar rationale.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomson (US 2009/0004410) discloses a graphical user interface including a transparent layer for providing hyperlinks to primary document locations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145